Title: To John Adams from J. J. Van der Kemp, 30 September 1808
From: Van der Kemp, J. J.
To: Adams, John



Sir
Philadelphia September 30th. 1808.

The letter you did me the honor to write to me, reached this place during my absence on a visit to my esteemed Parents and that beloved Sister, whose letter to me accidentally fell into your hands, and which you had the goodness to enclose.—I returned only a few days ago from Oldenbarneveld, or I should have embraced an earlier opportunity of expressing my sincere thanks for your kindness and the flattering manner in which you are pleased to speak of my sister and myself.—As it is my chief wish to possess, so it shall always be my constant aim to merit the good opinion of such men, as him whom I have now the honor to address.
I am, with sentiments of great Esteem / and Respect / Sir, / Your Most Obedt. Humbl Servt.
J:J: Vanderkemp